           Case 2:20-cv-01494-RAJ Document 28-1 Filed 11/19/20 Page 1 of 3




 1

 2

 3

 4                                                                The Honorable Richard A. Jones
 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9
            CHRISTOPHER KING, J.D. A/K/A                         No. 2:20-CV-01494-RAJ
10          KINGCAST, and JOHN NOVAK,
                                                                 DECLARATION OF
11                              Plaintiffs,                      MICHELLE A. CARR
                                                                 REGARDING
12                       v.                                      COMPLIANCE WITH MEET
                                                                 AND CONFER
13          LIQUOR AND CANNABIS BOARD OF                         REQUIREMENTS
            THE STATE OF WASHINGTON; JANE
14          RUSHFORD, Chair of the Liquor and
            Cannabis Board; RICK GARZA, Director
15          of the Liquor and Cannabis Board; JAY
            INSLEE, Governor of Washington;
16          ROBERT FERGUSON, Washington
            Attorney General; WILLIAM P. BARR,
17          U. S. Attorney General; AND OFFICE OF
            NATIONAL DRUG CONTROL POLICY
18
            In their Individual and Official Capacities,
19

20                              Defendants.
21
            1.      I am an Assistant Attorney General in the Licensing and Administrative Law
22

23   Division of the Office of the Attorney General. In that capacity, I represent Governor Jay Inslee;

24   Attorney General Robert Ferguson; the Liquor and Cannabis Board of the State of Washington;

25   Jane Rushford, Chair of the Liquor and Cannabis Board; and Rick Garza, Director of the Liquor
26


       DECLARATION OF                                   1               ATTORNEY GENERAL OF WASHINGTON
                                                                         Licensing & Administrative Law Division
       MICHELLE A. CARR                                                          1125 Washington St SE
                                                                                Olympia, WA 98504-0110
                                                                                     (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28-1 Filed 11/19/20 Page 2 of 3




 1   and Cannabis Board (State Defendants) in the above captioned case. I am at least 18 years of
 2
     age, competent to testify as a witness, and have personal knowledge of the facts related in this
 3
     declaration.
 4
            2.      I make this declaration regarding my compliance with the Honorable Richard A.
 5
     Jones’ standing order, requiring that prior to filing any motion the parties meet and confer.
 6

 7          3.      On November 12, 2020, I notified Plaintiffs Christopher King and John Novak

 8   via electronic mail that the State Defendants intended to file a motion to dismiss for lack of
 9   jurisdiction and requested that we schedule a time to meet and confer to discuss the motion.
10
            4.      On November 17, 2020, at 12:30 p.m. I met and conferred via Zoom with
11
     Plaintiffs Christopher King and John Novak, concerning State Defendants’ planned motion to
12
     dismiss. I explained that the basis for the motion to dismiss is that the questions of law raised in
13

14   the complaint are state and not federal, thereby making federal court jurisdiction improper.

15   Additionally, I explained that our position is that all State Defendants are immune from suit

16   under either the Eleventh Amendment or the doctrine of qualified immunity.
17          5.      I clearly identified the legal support for the motion to dismiss, and Plaintiffs
18
     offered their legal basis for disagreement with my position.
19
            6.      Although the parties had a productive conversation, at the end we agreed to
20
     disagree and therefore could not reach agreement that would avoid the need for State Defendants
21

22   to file their motion to dismiss.

23          7.      I declare under penalty of perjury under the laws of the State of Washington that

24   the foregoing is true and correct.
25

26


       DECLARATION OF                                    2               ATTORNEY GENERAL OF WASHINGTON
                                                                          Licensing & Administrative Law Division
       MICHELLE A. CARR                                                           1125 Washington St SE
                                                                                 Olympia, WA 98504-0110
                                                                                      (360) 753-2702
          Case 2:20-cv-01494-RAJ Document 28-1 Filed 11/19/20 Page 3 of 3




 1   DATED this 19th day of November 2020.
 2

 3
                                             ROBERT W. FERGUSON
 4                                           ATTORNEY GENERAL

 5                                           s/ Michelle A. Carr
                                             MICHELLE A. CARR, WSBA # 53647
 6                                           Assistant Attorney General
                                             1125 Washington Street SE
 7                                           PO Box 40110
 8                                           Olympia, WA 98504
                                             Michelle.Carr@atg.wa.gov
 9                                           LalOlyEF@atg.wa.gov
                                             (360) 586-2644
10
                                             Counsel for State Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      DECLARATION OF                             3               ATTORNEY GENERAL OF WASHINGTON
                                                                  Licensing & Administrative Law Division
      MICHELLE A. CARR                                                    1125 Washington St SE
                                                                         Olympia, WA 98504-0110
                                                                              (360) 753-2702
